The amended complaint, served on or about December 27, 1951, alleges two causes of action against the defendant and the respondent, a physician. The first cause of action is to recover damages for conscious pain and suffering alleged to have resulted from burns sustained on January 16, 1949. The second cause of action is for wrongful death alleged to have resulted from said burns. Plaintiff appeals from an order granting respondent’s motion to dismiss the amended complaint as to him on the ground that the causes of action alleged therein did not accrue within the time limited by law for the commencement of such actions. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Wenzel, MacCrate and Beldock, JJ., concur; Schmidt, J., dissents and votes to modify the order so as to deny the motion to dismiss the first cause of action on the ground that said cause of action is founded in negligence, not malpractice, and the three-year Statute of Limitations applies. (Civ. Prac. Act, § 49, subd. 6.)